Title: From Thomas Jefferson to George Muter, 2 March 1781
From: Jefferson, Thomas
To: Muter, George



Sir
In Council March 2nd. 1781

The Board has considered your request that they should make an Enquiry into your Conduct as Commissioner of the War Office. No Complaint having been lodged with them on the Subject, No Prosecutor offering himself, no Witnesses pointed out, nor even Charges specifyed, they do not know that they can with either propriety or practicability enter on such an enquiry; the more especially as they know no instances themselves in which you may be justly charged with Inattention to the Duties of your Office.
We found on enquiry that the Battery Carriages now on Hand have been from the Beginning directed by a Continental Officer, we wished therefore not to interrupt them; but rather as more are wanting and without Delay to avail ourselves of Captain Roane’s Assistance by ordering a separate Set of Hands to go to work immediately under his Direction: by which means we may hope to have mounted in time the full number of Cannon wanted. I am, &c.,

T. J.

